Title: Thomas A. Digges to Thomas Jefferson, 30 May 1818
From: Digges, Thomas Attwood
To: Jefferson, Thomas


          
            
              Dr Sir.
              Washington  29 30th May 1818 Tennisons Hotel
            
            A variety of untoward incidents, to which we are all doomd, has for the last three summers rebutted my attempts to visit You and our good friends at Montpellier, and I was peculiarly vexd in Octor last that I could not by a proferrd seat in Mr Bagots Barouche to Mr Madisons & to have partaken of the pleasurable scenes they enjoyd there and of which they yet speak in rapturous delight:—The Minister haveing concievd a quite different character of The President to what He had found in the lively converse & abilities of The Man.   I have enjoyd his Mr Bs descriptions of our friend very much, and altho he repeats His regret for his non visit to Montecello, I have yet had no clue as to why it was not so contriv’d as to His seeing You.
            
            My mother Atwoods family migrating from the close vicinity of Lord Bagots seat in Staffordshire and my frequent summers visits in it to Sir Fs Burdetts, Lord Littletons &ca &ca gave me an oppertunity of knowing more of that Shire & the central parts of England with ye Elder Inhabitants of it, has causd much laughter & fun between us—He has uniformly been much liked here, and Mrs B (of the Wellington Irish Stock) is all affability & attention—very different from the Dame Merry, who it seems yearns & is very anxious to get back to Her former elevation.
            Your neighbour Mr Nelson (who was all the  last session a fellow-liver in this hotel where I keep a room) got hither last night from a detour round by winchester, and lost by a few hours only, the seeing The President & party gone on the survey of the lower Chesapeake, or, I guess the Judge would have made one of the party Voyagers from Annapolis.—On my consulting him I have concluded to send You to the care of Mr Faris the Coach & mail contractor at Fredricksburgh, a peck or somewhat more of English-growth Spring Sown seed Wheat.   I can get to Faris’s without trouble or expence pr the dayly going steamboat, (the only vehicle I can at present travel in from a fistula complat) and it will find safer conveyance either by coach or waggon by boxing it in preferance to a bag too apt to rub or get cut in ye common conveyances.
            I got some of this spring-growth seed wheat rather too late for trial this year although I have put a quart of it on trial in a gardenbed, & reserve the bulk for next spring. I have seen at times a great portion of spring sown wheat at the Mark-lane London Market sold at equivalent price’s with their other common wheats and have also observd its utility & commendations in Gloucestershire, Kent, mr Cokes of Holkum in Norfolk, the Isle of Thanet &ca and have every belief it would answer well with us which I hear it does do in the state of N York.
            I am determind to give it a fair trial from my remembrance in early life, (tho I am now only 77) that it was a very rare experiment in this quarter to sow wheat in the fall! May it not in some measure remove the Evil of the Fly? for although my home farm at F Warburton (all but ruind by a lawless soldiery & the Fort workmen) being on a high peninsula between two Side creeks & the River in front towards Mt Vernon and never afflicted wth the fly, yet the neighbouring wheat feilds are very often destroyd by it.—   The Seed which I send is of a medium sizd excellent grain, rather dark in colour & weighs 63℔ pr struck bushl.
            The kind of wheat now generally used hereabouts (for we have lost that of the early white small graind of better weight) is of the Red or golden stemmd colour & is very apt to loose its seed in handling if not cut a little unripe.
            I hope You continue to enjoy good health—accept my kindest & most grateful remembrances & good wishes & with compliments to all your amiable Family I remain   Yr obt &ca &ca
            
              Thos A Digges
            
          
          
            Since writing the above, I am pressd to do an act of service to a very deserving and respected Clerk in The Treasury office—Mr Columbus Fenwick the only Son & representative of Mr Joseph Fenwick whom You may have known as the French partner of Genl Jno Mason, many years our Consul at Bordeaux and whose numerous family, highly respectable, are of the stock of our first setlers  in St Marys Coy Maryland.—It is Sir (if You know Mr Geo washington Campbell our lately appointed minister to Russia) to give my friend Mr Columbus Fenwick a recommendatory to Mr Campbell as a Secretary of Legation.
            When Mr Campbell, (with whom I am very intimate) left this, to return hither in a few weeks, leaving his family in Mrs Wilsons,  to proceed to His Embarkation at Boston in the Guerriere frigate; He had proferrd to the subject of this solicitation the takeing Him into His family as a private Secretary, He Mr Campbell then nor anyone here supposing but that the Resident Secretary of Legation was Still to be continued at Petersburgh: But it seems He has resignd, and that Mr Pinkney just now announcd to be arrivd at Annapolis and there waiting to meet The President & party (who this morning left the City for embarking from thence to view the lower waters of the Chesapeak) Has left his Son, a very promising Young man tho yet in his teens, as temporary Secy of Legation at Petersburgh.
            Mr Columbus Fenwick, although more Independant than Clerks generally are, from the acquirements of His Father who maintains a most honorable & fair name as well as the attainment of an independant fortune, could not prudently yeild up His present Salary for the uncertainty of what mr Campbell could afford to give Him.
            I have always noticd and regarded Mr C Fenwick on account of His acquirements and Gentlemanly intercourses within the first circles here and particularly with all the foreign ministers from a full knowlege of the French & Spanish languages; and nothing but such would induce my presumeing thus upon your time.
            Any item from You to Mr Campbell might probably produce a mutual benefit to both, and gratify the Father, whom I have  ever respected as an honorable minded and well directed man & good Citizen of these States meaning very shortly to fix and remain therein—
          
         